DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/12/2021.

Claims 1-16 are pending and being examined.

Claim Objections
Claim 5 is objected to because of the following informalities:  “moving though” should be “moving through”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a compressor adapted to produce a compressed flue gas stream with various pressure determined by grid demand”.  The claim language suggests that the pressure produced by the compressor is determined by grid demand.  However, the claims do not require a grid.  It is unclear as to how the compressed pressure is determined and the configuration of a grid within the system.
Claim 3 recites that the membrane-based carbon dioxide separation unit includes a reactor and a membrane held in the reactor.  However, applicant does not disclose that any reactions are occurring within the membrane-based carbon dioxide separation unit.  Absent to any reactions, the “reactor” will be interpreted as merely a unit/vessel which comprises a membrane and includes an inlet and two outlets.
Claim 5 recites “the aqueous-based carbon dioxide capture unit operated at sliding-pressure upon the grid demand”.  It is unclear as to what is meant by “sliding-pressure”.  Also, the system does not comprise a grid and it is unclear as to how the aqueous-based carbon dioxide capture unit is operated relative to pressure.
Claims 7-8 and 14-15, it is unclear as to whether the percentages are on a weight basis or volume basis.
Claim 9 recites “compressing the flue gas into a compressed gas stream under various pressure determined by grid demand”. The claim language suggests that the pressure produced by the compressor is determined by grid demand.  However, the claims do not require a grid.  It is unclear as to how the compressed pressure is determined and how a grid is part of the process.
Considering claim 12, releasing and recovering the captured carbon dioxide from the carbon dioxide-rich carbon capture solvent regenerates the carbon dioxide-rich carbon capture solvent producing a carbon dioxide-lean capture solvent.  It is unclear as to how the carbon dioxide-lean carbon capture solvent is regenerated when the carbon dioxide from the lean capture solvent has already been released/recovered.
Considering claim 13, it is unclear as to what process steps are involved in determining the pressure by grid demand.  For the purpose of examination, the claim will be interpreted such that as long as the required pressure is met, the limitations of the claim are satisfied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijmans et al. (US 2011/0219949 A1).
Considering claim 1, a hybrid post-combustion carbon dioxide capture system for capturing carbon dioxide from a flue gas comprising a compressor (608 of Fig. 6) adapted to produce a compressed flue gas (610 of Fig. 6); a membrane-based carbon dioxide separation unit (622 of Fig. 6) configured to receive a first portion (621 of Fig. 6) of the compressed flue gas stream from the compressor; and an aqueous-based carbon dioxide capture unit (618 of Fig. 6) configured to receive a second portion (617 of Fig. 6) of the compressed flue gas stream from the compressor whereby the compressed flue gas stream is processed in parallel by the membrane-based carbon dioxide separation unit and the aqueous-based carbon dioxide capture unit (Wijmans, abstract and Fig. 6).
The recitation “to produce a compressed flue gas stream with various pressure determined by grid demand” is the intended use and/or the manner in which the compressor is operated and does not impart any additional structural limitations to the system.  Wijmans teaches a compressor capable of producing a compressed flue gas.  Wijmans’ compressor is capable of being operated at any pressure including any pressure determined by grid demand.
Considering claim 9, Wijmans teaches a method of capturing carbon dioxide from a flue gas, comprising compressing the flue gas into a compressed flue gas stream under various pressure determined by grid demand; delivering a first portion of the flue gas stream to a membrane-based carbon dioxide separation unit; delivering a second portion of the compressed flue gas stream to aqueous-based carbon dioxide capture unit; and processing the compressed flue gas stream in parallel in the membrane-based carbon dioxide separation unit and the aqueous-based carbon dioxide capture unit (Wijmans, Fig. 6 and [0127]-[0128]).
Considering claim 10, Wijmans teaches recovering carbon dioxide (623 of Fig. 6) from the first portion of the compressed flue gas stream (621 of Fig. 6) on a downstream side of a membrane adapted to recover the carbon dioxide (Wijmans, Fig. 6 and [0127]-[0128]).
Considering claim 16, Wijmans teaches a method of capturing carbon dioxide from a flue gas, comprising parallel processing of a flue gas stream wherein a first portion of the flue gas stream is subjected to membrane-based carbon dioxide capture processing and a second portion of the flue gas stream is subjected to aqueous-based carbon dioxide capture processing (Wijmans, Fig. 6 and [0127]-[0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al. (US 2011/0219949 A1) in view of Palmer (EA 032245 B1).
Considering claim 2, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for a flow control valve.
Wijmans teaches a splitter for directing the first portion of the compressed flue gas stream to the membrane-based carbon dioxide separation unit (Wijmans, [0058]), he does not explicitly teach a flow control valve.
However, Wijmans teaches the flue gas is divided in a desired ratio into a first portion and a second portion (Wijmans, [0040] and [0058]).  Palmer teaches the use of a splitter to form two streams with a desired split ratio; he also teaches that automated control with flow control valve can also be used (Palmer, paragraph bridging pages 11 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a flow control valve for directing the first portion of the compressed flue gas stream to the membrane-based carbon dioxide separation unit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to automatically control the split ratio of the stream to ensure desired split ratio is achieved with a reasonable expectation of success.
Considering claim 3, Wijmans teaches the membrane-based carbon dioxide separation unit includes a reactor (622 of Fig. 6) and a membrane (623 of Fig. 6) held in the reactor, wherein the membrane is adapted to allow the passage of carbon dioxide (602 of Fig. 6) through the membrane (Wijmans, Fig. 6).
Considering claim 4, Wijmans teaches the reactor (622 of Fig. 6) includes (a) an inlet (621 of Fig. 6), adapted for receiving the first portion of the compressed flue gas stream from the compressor, and a first outlet (624 of Fig. 6), adapted to discharge a filtered flue gas stream from the reactor, on an upstream side of the membrane (623 of Fig. 6) and (b) a second outlet (602 of Fig. 6) on a downstream side of the membrane adapted to discharge a recovered carbon dioxide stream from the reactor (Wijmans, Fig. 6).
Considering claim 5, Wijmans teaches the aqueous-based carbon dioxide capture unit includes an absorber for capture of carbon dioxide by a carbon capture solvent (Wijmans, [0065]-[0066, [0129]).
“The aqueous-based carbon dioxide capture unit operated at sliding-pressure upon the grid demand” and “for capture of carbon dioxide by a carbon capture solvent in countercurrent flow to the second portion of the compressed flue gas stream moving through the absorber” is the intended use and/or manner in which the absorber is operated and does not impart any additional structural limitations to the absorber.  The absorber of Wijmans’ absorber is capable of being operated at any pressure including at sliding-pressure upon the grid demand.  Wijmans’ absorber is also capable of being operated such that a carbon capture solvent is in countercurrent flow to the second portion of the compressed flue gas stream moving through the absorber.
Considering claim 6, Wijmans teaches the aqueous-based carbon dioxide capture unit includes a stripper connected to the absorber and adapted to (a) receive a carbon dioxide-rich carbon capture solvent from the absorber and (b) return a carbon dioxide-lean carbon capture solvent to the absorber (Wijmans, {0065]-[0066]).
Considering claims 7-8, the claims are directed to a system.  Wijmans/Palmer teach a flow splitter and/or flow control valve for directing the first portion of the compressed flue gas stream to the membrane-based carbon dioxide separation unit.  The recitation that the first portion of the compressed flue gas is between about 10 and about 30 percent of the compressed flue gas and/or 20% of the compressed flue gas is the manner in which the system is operated and does not impart any additional structural limitations to the system.  The flow splitter and/or flow control valve of Wijmans/Palmer is capable of being operated such that the first portion of the compressed flue gas is between about 10 and about 30 percent and/or 20% of the compressed flue gas.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wijmans et al. (US 2011/0219949 A1) in view of Kohl (Gas Purification, A. Kohl and R. Nielsen, Fifth Edition, Gulf Publishing Co., Houston, Tex., 1997, page 1188-1237).
Considering claim 11, all of the limitations are met by the prior art referenced in meeting claim 10 limitations except for using a countercurrent flow of a carbon dioxide-lean carbon capture solvent.
Wijmans teaches using a sorbent solution to recover the carbon dioxide from the second portion of the compressed flue gas stream (Wijmans, [0127]-[0128]), he does not explicitly teach using a countercurrent flow.
However, Wijmans teaches the detailed descriptions of a representative process using a sorbent solution to recover carbon dioxide can be found in the literature by Kohl (Wijmans, [0066]).  Kohl teaches the process uses an absorber in countercurrent flow (Kohl, top of page 1192).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recover the carbon dioxide form the second portion of the compressed flue gas stream in an absorber using a countercurrent flow of a carbon dioxide-lean carbon capture solvent thereby generating a carbon dioxide-rich carbon capture solvent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a process is taught by Wijmans to be a representative sorbent solution process to recover carbon dioxide.
Considering claim 12, Wijmans teaches releasing and recovering the capture carbon dioxide form the carbon dioxide-rich carbon capture solvent and regenerating the carbon dioxide-lean carbon capture solution (Wijmans, [0065]-[0066]).
Considering claim 13, Wijmans teaches that in cases where the flue gas is available at atmospheric pressure, slight compression such as from atmospheric to 2 or 3 bar can be helpful and can provide part of a total carbon dioxide capture and recovery process that is relatively energy efficient (Wijmans, [0085]).  Thus, Wijmans teaches compressing the flue gas to a pressure of between about 2 bar and about 4 bar.  The recitation “determined by grid demand” does not impart any additional steps to the process.
Considering claims 14-15, Wijmans does not explicitly teach providing between about 10 and about 30 percent and 20 percent of the compressed flue gas in the first portion.
However, Wijmans teaches the more exhaust gas is directed to the membrane unit, the greater the potential to increase the carbon dioxide concentration in the loop (Wijmans, [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the percent of the compressed flue gas in the first portion including to within the claimed ranges of 10-30% and 20%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired carbon dioxide concentration in the loop with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734